Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 4 and 9 are objected to because of the following informalities:
Claims 3 and 9: Regarding the following typos, please replace every instance of “45o” with --45°--.
Claim 4 is not included in the most recent claims.  Please indicate the status of claim 4 as “(Canceled).”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S. Publication No. 2013/0265197).

Jones discloses:
Claim 1: An omnidirectional MIMO antenna system comprising: a multi-panel antenna (100, fig. 1a), each panel including a plurality of antenna elements (200-M, fig. 2); a plurality of beam forming networks (320 and 360, fig. 3) employing Butler matrices, each Butler matrix having one less the number of input ports (320-1 and 320-3; 360-1 and 360-3, fig. 3) than output ports (330-1 to 330-3; 370-1 to 370-3, fig. 3), wherein the total number of said input ports of said Butler matrices is equal to the number of ports of said MIMO antenna (para. [0020]), each of said input ports receiving the same signal; and each of said output ports of each of said Butler matrices is coupled to an antenna element within the plurality of said antenna elements, such that said multi-panel antenna exhibits a quasi-omnidirectional beam pattern (para. [0030]).
Claims 2 and 8: wherein said antenna panels include dual polarization ports, and said beam forming networks provide signals to a first polarization port of each panel and to a second polarization port of said panel (para. [0018]).
Claims 3 and 9: wherein said first polarization port receives signals for transmitting at +45o polarization pattern and said second polarization port receives signals for transmitting at -45o polarization pattern (para. [0018]).
Claim 5: wherein said antenna elements are patch antenna elements (fig. 2; para. [0017]).
Claim 7: An omnidirectional MIMO antenna system comprising: a multi-panel antenna (100, fig. 1a), having mxN panels, each panel including a plurality of antenna elements (200-M, fig. 2) forming a circular array (fig. 1a), wherein m and N are integers equal or larger than 1; a plurality of 2N beam forming networks (320 and 360, fig. 3) each employing an (m-1) x m Butler matrix each Butler matrix having input ports (320-1 and 320-3; 360-1 and 360-3, fig. 3) which are one less than its corresponding output ports (330-1 to 330-3; 370-1 to 370-3, fig. 3), wherein the number of panels of said multi-panel antenna is equal to mxN, each of said input ports receiving the same signal; and each of said output ports of each of said Butler matrices is coupled to an antenna element within the plurality of said antenna elements, such that said multi-panel antenna operates as a 2(m-l)N x 2(m-l)N MIMO antenna (para. [0020]) exhibiting a quasi-omnidirectional beam pattern (para. [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of MING et al. (U.S. Publication No. 2017/0244176).
Claim 6:  Jones fails to disclose wherein said antenna elements are dipole antenna elements. However, MING discloses the use of dipole elements (104, fig. 1a) in an omnidirectional MIMO antenna system. The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious. It would have been obvious to one of ordinary skill in the art to have substituted the antenna element of Jones for dipoles antenna elements, as taught by MING, in order to have provided the radiating elements of the omnidirectional MIMO antenna system, since the results yielded would have been nothing more than predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845